Citation Nr: 1537313	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  12-29 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a left finger disability. 

5.  Entitlement to a rating higher than 70 percent for service-connected anxiety disorder not otherwise specified with posttraumatic stress disorder (PTSD) features. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to April 2007, including combat service in Iraq.  His decorations include the Combat Action Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and October 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The June 2011 rating decision denied service connection for bilateral hearing loss, tinnitus, a low back disability, and a left finger disability.  The October 2014 rating decision assigned a psychiatric disability rating of 70 percent from August 26, 2014.    

In August 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record (see August 2015 Board hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating higher than 70 percent for service-connected anxiety disorder with PTSD features is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was aggravated during combat service in Iraq.

2.  The Veteran's tinnitus had its onset during combat service in Iraq. 

3.  The Veteran's low back disability had its onset during combat service in Iraq. 

4.  The Veteran's August 2015 hearing testimony withdrew his service connection claim for a left finger disability.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for lumbar spine spondylosis have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for withdrawal of the appeal of service connection for a left finger disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Hearing Loss, Tinnitus, and Low Back Disability

The Veteran served in combat in Iraq.  He has competently and credibly reported that he experienced tinnitus, back pain, and worsening hearing loss bilaterally during his deployment.  The Veteran's reports of ringing in the ears, worsening hearing, and back pain are consistent with the circumstances, conditions and hardships of his service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injuries.  

In addition, the medical evidence shows that the Veteran has been diagnosed as having tinnitus and bilateral hearing loss (see June 2012 VA examination report), as well as lumbar spine spondylosis (see September 2014 VA examination report).  The Veteran has reported the onset of ringing in the ears, worsening hearing, and back pain during his combat service in Iraq.  The Board finds that he is competent to report these symptoms as occurring both during and since serving in Iraq, and that his account of experiencing those symptoms since that time is credible.  Thus, the evidence is not sufficient to rebut the presumption that the Veteran's tinnitus and low back disability became manifest during his combat service, and that his bilateral hearing loss was aggravated by his combat service.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

In light of the Veteran's in-service symptoms of ringing in the ears, worsening hearing, and low back pain, as well as the credible history of these symptoms during and since service, and the current diagnoses of bilateral hearing loss, tinnitus, and lumbar spine spondylosis, service connection for these disabilities is warranted. 

Left Finger Disability

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the Veteran's August 2015 Board hearing, he withdrew his appeal as to the claim for service connection for a left finger disability.  See hearing transcript at p. 2.  Therefore, there remain no allegations of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it is dismissed.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 

Service connection for lumbar spine spondylosis is granted. 

Service connection for a left finger disability is dismissed. 


REMAND

In an October 2014 rating decision, the RO assigned a psychiatric disability rating of 70 percent from August 26, 2014.  In August 2015, the Veteran timely filed a notice of disagreement as to this issue, and he seeks a 100 percent rating for this disability.  Therefore, the claim must be remanded for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After completing any additional development deemed appropriate, issue the Veteran and his representative a statement of the case addressing his claim for a rating higher than 70 percent for service-connected anxiety disorder with PTSD features.  Notify the Veteran of the need to timely file a substantive appeal in order to perfect his appeal on that issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


